NO. 12-16-00136-CR
                                      12-16-00137-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DEXSTELL MURPHY,                                   §    APPEALS FROM THE 7TH
APPELLANT

V.                                                 §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §    SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       Pursuant to a plea bargain, Appellant Dexstell Murphy pleaded guilty to two separate
charges of burglary of a habitation, a first degree felony. As part of the plea bargain, the
prosecutor recommended that Appellant be sentenced to imprisonment for forty-five years for
each charge, with the sentences to run concurrently.
       We have received the trial court’s certification in each appeal stating that this “is a plea-
bargain case, and the defendant has no right of appeal.”         See TEX. R. APP. P. 25.2(a)(2).
Appellant timely filed a notice of appeal in each case. The clerk’s record in each appeal, which
includes the trial court’s certification and a written plea bargain agreement, has been filed. See
TEX. R. APP. P. 25.2(d). Each clerk’s record establishes the punishment assessed by the trial
court does not exceed the punishment recommended by the prosecutor and agreed to by
Appellant and does not indicate the trial court gave Appellant permission to appeal. See TEX. R.
APP. P. 25.2(a)(2). Nor does either clerk’s record include any pretrial motions that were filed by
Appellant and denied by the trial court. See id.
       Based on our review of the clerk’s record in each appeal, the trial court’s certification
appears to accurately state that each is a plea bargain case and Appellant does not have the right
to appeal.1 See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of
appeals should review clerk’s record to determine whether trial court’s certification is accurate).
This court must dismiss an appeal “if a certification that shows the defendant has the right of
appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). Accordingly, the appeals
are dismissed.
Opinion delivered June 15, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


         1
           We also note that the plea papers signed in each case by Appellant and his counsel include a waiver of
Appellant’s right to appeal.


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 15, 2016


                                         NO. 12-16-00136-CR


                                       DEXSTELL MURPHY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1668-15)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 15, 2016


                                         NO. 12-16-00137-CR


                                       DEXSTELL MURPHY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0169-16)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.